        Case 1:20-cv-00651-GLS-DJS Document 121 Filed 02/12/21 Page 1 of 1
                                 CHRISTOPHER A. FERRARA
                                        SPECIAL COUNSEL – THOMAS MORE SOCIETY
                                                148-29 CROSS ISLAND PARKWAY
                                                WHITESTONE, NEW YORK 11357
                                                      (718) 357-1040
                                                    Fax (718) 357-4926
                                             cferrara@thomasmoresociety.org

Admitted NY, NJ & SC
Practice limited to non-profit and public interest law

New Jersey Office:
Thomas More Society
Eastern Regional Headquarters
402 Route 46 East
Suite 7
Fairfield, NJ 07004


                                                                                February 12, 2021


By Electronic Case Filing
The Honorable Gary L. Sharpe
Senior United States District Judge
United States District Court for the
 Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 112
Albany, New York, 12207

       Re: Soos, et al. v. Cuomo, James, DeBlasio, et al.
           Civil Action No.: 1:20-cv-00651-GLS-DJS
           Joint status report

Dear Judge Sharpe:

    Regarding the joint status report currently due on Monday February 15, 2021, this is to
advise the Court that the parties are actively engaged in settlement negotiations, including a
telephone conference today. Accordingly, it is respectfully requested that the deadline for
submission of the status report be extended to February 22, 2021.

    All parties consent to this request.

                                                                Respectfully yours,

                                                                s/ Christopher A. Ferrara (Bar No. 51198)
                                                                CHRISTOPHER A. FERRARA, ESQ.
                                                                Special Counsel

CAF:jao
xc: Melanie V. Sadok, Esq. (via ECF)
    Adrienne J. Kerwin, A.A.G. (via ECF)
    Michael G. McHale, Esq.
